Filed 5/2/17
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                           DIVISION SIX


In re A.N., a Person Coming           2d Juv. No. B275914
Under the Juvenile Court Law.      (Super. Ct. No. 2015040294)
                                        (Ventura County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

A.N.,

     Defendant and Appellant.


            A.N. refused to go to school. She demonstrated her
unwavering commitment to avoiding an education when she
earned more than 25 unexcused absences during the first half of
the academic year. As required, school officials made a
“conscientious effort” to meet with A.N. and her parents to
address her absenteeism. (Ed. Code, § 48262.)1 They then
referred her case to the School Attendance Review Board (SARB).

        1 All
           further statutory references are to the Education Code
unless otherwise stated.
(§ 48263.) But A.N.’s behavior never changed. School officials
thus turned to the juvenile court in their continuing effort to
compel A.N.’s attendance. She objects, contending that the
juvenile court lacks jurisdiction because school officials failed to
sequence their disciplinary and counseling resources in
conformity with law. We disagree.
             School officials did everything they could and should
do to educate—not abandon—A.N., and they did so in conformity
with the law. The juvenile court properly determined that
“available public and private services [were] insufficient or
inappropriate to correct [A.N.’s] habitual truancy . . . or to correct
[her] persistent or habitual refusal to obey the reasonable and
proper orders or directions of school authorities.” (Welf. & Inst.
Code, § 601, subd. (b).) We affirm.
                           BACKGROUND
             A.N.’s high school principal sent her parents a notice
of truancy after she accumulated four unexcused absences during
the first month of the school year. One week later, the principal
sent a second notice that documents five more unexcused
absences. Her principal later sent a third truancy notice. This
notice states that A.N. accrued 10 more absences and would be
classified as a habitual truant. It also states that a referral may
be made to the SARB. The SARB meeting was held the following
month. A.N. accumulated six more unexcused absences before
the SARB meeting, and another after it.
             Two weeks before the SARB meeting, the district
attorney filed a petition in juvenile court to have A.N. declared a
habitual truant under section 48262. The court held a hearing on
the petition four months later. The court sustained the petition,
deemed A.N. a habitual truant, and ordered her to pay a $50 fine.




                                  2
                            DISCUSSION
             A.N. contends that the juvenile court lacked
jurisdiction to hear the petition because school officials and the
district attorney did not adhere to the requirements set forth in
section 48264.5. We disagree.
             A student who accrues three or more unexcused
absences during the school year shall be reported truant to the
school’s attendance supervisor. (§ 48260, subd. (a).) The school
shall also notify the student’s parents of the truancy. (§ 48260.5.)
If the student earns another unexcused absence, he or she shall
again be reported truant to the attendance supervisor. (§ 48261.)
A student reported truant a third time will be deemed a habitual
truant and may be referred to, and required to meet with, the
SARB. (§§ 48262, 48263, 48264.5, subd. (c).) If the student
subsequently fails to comply with the SARB’s directives, or is
truant a fourth time (i.e., accrues six or more unexcused
absences), he or she falls within the juvenile court’s jurisdiction.
(§ 48264.5, subd. (d); Welf. & Inst. Code, § 601, subd. (b).)
             The juvenile court properly exercised jurisdiction
here. The first notice of truancy lists four of A.N.’s unexcused
absences—one more than required under section 48260. The
second notice lists an additional five—four more than required
under section 48261. The third lists an additional 10—nine more
than required under section 48262. A.N. accumulated seven
more unexcused absences after that. Twenty-six unexcused
absences during the first half of the school year exceeds the four-
truancy threshold that vests jurisdiction in the juvenile court.
(Harrahill v. City of Monrovia (2002) 104 Cal.App.4th 761, 769
(Harrahill).)




                                 3
             A.N. and amicus curiae California Rural Legal
Assistance (CRLA) assert that failing to respond to a SARB
directive is a prerequisite to juvenile court intervention. But the
Education Code contains no such requirement. (§ 48264.5, subd.
(d) [a student “may be within the jurisdiction of the juvenile
court” the fourth time a truancy issues].) Nor does the Welfare
and Institutions Code. (Welf. & Inst. Code, § 601, subd. (b)
[conferring jurisdiction on the juvenile court when: (1) the
student “has four or more truancies within one school year”; (2)
the SARB “determines that the available public and private
services are insufficient or inappropriate to correct the habitual
truancy of the minor”; or (3) the student “fails to respond to” the
SARB’s directives].) Rather, these statutes provide the court
with flexibility to achieve the legislative objective of a full-time
education for California’s students. They do not create a single,
rigid path leading to the juvenile court. The state’s truancy
scheme is educational, not penal, in nature. (In re James D.
(1987) 43 Cal.3d 903, 915.)
             The SARB statutory scheme is in accord with the
plain language of these statutes. The statute that provides for
the creation of SARBs encourages alternatives to juvenile court
but does not prohibit its use. (§ 48320, subd. (b)(1) & (2).) The
statute that mandates statewide policy coordination for SARBs
expresses the Legislature’s intent to divert students from court,
but does not require SARBs to take specific steps before sending
a student there. (§ 48325, subd. (a)(2).) And the statute that
describes when a SARB may refer a student to court says nothing
to limit referrals of habitual truants. (§ 48263.) Read together,
these statutes reinforce the flexibility that schools have when
implementing the state’s compulsory education law. They do not




                                 4
render subdivision (d) of section 48264.5 or subdivision (b) of
section 601 of the Welfare and Institutions Code superfluous or
ambiguous.2
              Case law is not to the contrary. While the court in In
re Michael G. (1988) 44 Cal.3d 283 noted the Legislature’s move
toward the use of SARBs as a “condition precedent to the juvenile
court’s intervention,” its holding did not turn on the use or
nonuse of the SARB process. (Id. at p. 290.) The Harrahill court
did not adopt In re Michael G.’s dictum as law but rather quoted
it as part of the appellants’ argument. (Harrahill, supra, 104
Cal.App.4th at p. 769.) Its holding does not control here.
              We hold that the SARB process is not a prerequisite
to juvenile court intervention. It is one of several parallel tracks
that can lead to a habitual truant’s adjudication as a ward of the
court. Neither school officials nor the district attorney short-
circuited that process here.
              A.N. and CRLA alternatively claim that a fourth
truancy report must issue before the juvenile court can assert
jurisdiction over a habitual truant. We again disagree.
              When the Legislature amended section 48264.5 in
2001, it substituted “truancy report” for “truancy” in subdivisions
(a), (b), and (c), and “truancy is required to be reported” for
“truancy” in subdivision (d). (Stats. 2001, ch. 734, § 29.) When
the Legislature amended section 48264.5 again 11 years later, it
left in place “truancy report” in subdivisions (a), (b), and (c), but


      2 Given  our conclusion, we decline CRLA’s invitation to
refer to extrinsic aids. (People v. King (2006) 38 Cal.4th 617,
622.) CRLA’s request for judicial notice of these irrelevant
materials is denied. (Jordache Enterprises, Inc. v. Brobeck,
Phleger & Harrison (1998) 18 Cal.4th 739, 748, fn. 6.)


                                  5
substituted “truancy is issued” for “truancy is required to be
reported” in subdivision (d). (Stats. 2012, ch. 432, § 2.) We
decline to reinsert “report” into subdivision (d). (Manufacturers
Life Ins. Co. v. Superior Court (1995) 10 Cal.4th 257, 274.)
                           DISPOSITION
             Parents, teachers, schools, and courts labor mightily
to educate California’s children. The Legislature has sought to
compliment these efforts by establishing a program of graded
consequences to keep the recalcitrant child in school. Neither
corporal punishment nor incarceration (or dunce caps) can or
should be used to “encourage” a child to attend school. This case
is but one example—and a good one—of the collective community
efforts to achieve that end.
             The order is affirmed.
             CERTIFIED FOR PUBLICATION.



                                    TANGEMAN, J.
We concur:



             YEGAN, Acting P. J.



             PERREN, J.




                                6
              William R. Redmond, Commissioner

               Superior Court County of Ventura

                ______________________________


          Stephen P. Lipson, Public Defender, Michael C.
McMahon, Chief Deputy Public Defender, William Quest, Senior
Deputy Public Defender, for Defendant and Appellant.

            California Rural Legal Assistance, Inc., Franchesca
S. Verdin, Monica De La Hoya and Cynthia L. Rice, as Amicus
Curiae on behalf of Defendant and Appellant.

           Kamala D. Harris and Xavier Becerra, Attorneys
General, Gerald A. Engler, Chief Assistant Attorney General,
Lance E. Winters, Senior Assistant Attorney General, Scott A.
Taryle, Supervising Deputy Attorney General, Tannaz
Kouhpainezhad, Deputy Attorney General, for Plaintiff and
Respondent.